DETAILED ACTION
	In Election filed on 08/17/2020 Claims 1- 21 are pending. Claims 1- 20 are elected. Claim 21 is withdrawn based on restriction requirement. Claims 1- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1- 20 in the reply filed on 08/17/2020 is acknowledged.  The traversal is on the ground(s) that no serious burden exists on the Examiner by examining the claims of Groups I and II.  This is not found persuasive because Groups I and II are in separate classifications. Namely, Group I is classified in G03F 7/002 and Group II is classified in Y10T 428/248042. According to MPEP 808.02, if the Examiner shows that the groups are in separate classifications, then burden is established. Therefore, burden has been established and the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/17/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6, 8- 9, 12, and 15- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalable lithography from Natural DNA Patterns via polyacrylamide gel (“Qu”) in view of Nanoscale Growth and Patterning of Inorganic Oxides Using DNA Nanostructure Templates (“Surwade”).
Regarding claim 1, Qu teaches a method of forming a patterned device, comprising:
depositing at least one nanostructure formed into a predetermined conformation upon a surface of a substrate to form a positive pattern template (Abstract and Page 2 Fabrication of DNA Patterns on PMMA substrate section);
depositing a layer of a first polymer over the positive pattern template (Page 3 transfer of the DNA patterns to UPR Surface Section),
Page 7 Transfer of DNA patterns to UPR Surface Section teaches peeling the UPR negative replica from the DNA patterns on PMMA substrate)
	Qu does not explicitly teach depositing a stabilizing layer of material mechanically stronger than the at least one nanostructure over the at least one nanostructure and the surface of the substrate to form a positive pattern template.
	Surwade teaches depositing a stabilizing layer of material mechanically stronger than the at least one nanostructure over the at least one nanostructure and the surface of the substrate to form a positive pattern template (Page 6778 “Herein we report a shape-conserving, room-temperature CVD process to convert a DNA nanostructure into an inorganic oxide nanostructure of the same shape”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Surwade motivated by improving the limited stability of DNA nanostructures (Surwade – Page 6778 left column paragraph 2).

	Regarding claim 2, Qu teaches after removal of the layer of the first polymer, depositing a layer of a second polymer over the surface of the layer of the first polymer having the negative imprint to create a positive copy of the negative imprint upon a surface of the layer of the second polymer (Page 3 Scalability of the PAMG Stamps paragraph 1).

	Regarding claim 3, Qu does not explicitly teach the stabilizing layer being deposited via a thin film technique.
Abstract teaches applying SiO2 or TiO2 to the DNA nanostructure via chemical vapor deposition which is a thin film technique).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Surwade motivated by reasons set forth in claim 1.

	Regarding claim 4, Qu does not explicitly teach the stabilizing layer is deposited via atomic layer deposition, vacuum deposition, sputtering, chemical vapor deposition or laser assisted deposition.
Surwade teaches the stabilizing layer is deposited via atomic layer deposition, vacuum deposition, sputtering, chemical vapor deposition or laser assisted deposition (Abstract teaches applying SiO2 or TiO2 to the DNA nanostructure via chemical vapor deposition which is a thin film technique).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Surwade motivated by reasons set forth in claim 1.

	Regarding claim 5, Qu does not explicitly teach the stabilizing layer comprises a metal, a metal oxide, or a nonmetallic, inorganic oxide.
Surwade teaches the stabilizing layer comprises a metal, a metal oxide, or a nonmetallic, inorganic oxide (Abstract teaches applying SiO2 or TiO2 to the DNA nanostructure via chemical vapor deposition which is a thin film technique).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Surwade motivated by reasons set forth in claim 1.

	Regarding claim 6, Qu does not explicitly teach the stabilizing layer comprises aluminum oxide or silicon oxide.
Surwade teaches the stabilizing layer comprises aluminum oxide or silicon oxide (Abstract teaches applying SiO2 to the DNA nanostructure via chemical vapor deposition which is a thin film technique).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Surwade motivated by reasons set forth in claim 1.

	Regarding claim 8, Qu does not explicitly teach the stabilizing layer has a thickness in the range of 2 nm to 15 nm.
	Surwade teaches the stabilizing layer has a thickness in the range of 1.2 ± 0.1 nm to 2.6 ± 0.5 nm (Page 6779 right column paragraph 1). Since the prior art range overlaps the claimed range, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Surwade motivated by reasons set forth in claim 1.

	Regarding claim 9, Qu does not explicitly teach the stabilizing layer has a thickness in the range of 2 nm to 15 nm.
	Surwade teaches the stabilizing layer has a thickness in the range of 1.2 ± 0.1 nm to 2.6 ± 0.5 nm (Page 6779 right column paragraph 1). Since the prior art range overlaps the claimed range, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.


	Regarding claim 12, 	Qu teaches the nucleic acids comprise DNA (Abstract and Page 2 Fabrication of DNA Patterns on PMMA substrate section).

	Regarding claim 15, Qu teaches the at least one nanostructure has at least one dimension of about 90 nm (Page 2 last paragraph teaches the average height and width of the linear DNA bundles are 90.53 ± 3.08 nm and 878.84 ± 22.79 nm, respectfully).
	While Qu does not explicitly teach at least one dimension of no greater than 80 nm, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the ~ 90 nm dimensioned nanostructure to the claimed range of no greater than 80 nm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Please see MPEP 2144.04(IV)(A).	

	Regarding claim 16, Qu teaches the at least one nanostructure has at least one dimension of about 90 nm (Page 2 last paragraph teaches the average height and width of the linear DNA bundles are 90.53 ± 3.08 nm and 878.84 ± 22.79 nm, respectfully).
	While Qu does not explicitly teach at least one dimension in the range of 1 nm to 80 nm, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the ~ 90 nm dimensioned nanostructure of Qu to the claimed range of 1 nm to 80 nm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Please see MPEP 2144.04(IV)(A).

Claims 1, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalable lithography from Natural DNA Patterns via polyacrylamide gel (“Qu”) and Programmably Shaped Carbon Nanostructure from Shape-Conserving Carbonization of DNA ("Zhou").
Regarding claim 1, Qu teaches a method of forming a patterned device, comprising:
depositing at least one nanostructure formed into a predetermined conformation upon a surface of a substrate to form a positive pattern template (Abstract and Page 2 Fabrication of DNA Patterns on PMMA substrate section);
depositing a layer of a first polymer over the positive pattern template (Page 3 transfer of the DNA patterns to UPR Surface Section),
and removing the layer of the first polymer from connection with the positive pattern template, wherein the layer of the first polymer includes a surface having a negative imprint of the positive pattern template (Page 7 Transfer of DNA patterns to UPR Surface Section teaches peeling the UPR negative replica from the DNA patterns on PMMA substrate)
	Qu does not explicitly teach depositing a stabilizing layer of material mechanically stronger than the at least one nanostructure over the at least one nanostructure and the surface of the substrate to form a positive pattern template.
	Zhou teaches depositing a stabilizing layer of material mechanically stronger than the at least one nanostructure over the at least one nanostructure and the surface of the substrate to form a positive pattern template (Fig. 1a teaches coating DNA nanostructures deposited on a Si substrate with Al2O3 via atomic layer deposition).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Zhou motivated by improving the limited stability of DNA nanostructures (Zhou – Abstract and Page 3069 left column paragraph 2).

	Regarding claim 7, Qu does not explicitly teach the stabilizing layer comprises aluminum oxide.
	Zhou teaches the stabilizing layer comprises aluminum oxide (Fig. 1a teaches coating DNA nanostructures deposited on a Si substrate with Al2O3 via atomic layer deposition).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Qu to incorporate the stabilization layer as taught by Zhou motivated by reasons set forth in claim 1.

	Regarding claim 10, Qu does not explicitly teach the stabilizing layer has a thickness in the range of 2 nm to 15 nm.
	Zhou teaches the stabilizing layer has a thickness of about 20 nm (Page 3070 Results paragraph 1 and Page 3075 Section 1.2 teach the Al2O3 layer being about 20 nm). While Zhou does not explicitly teach the range of 2 nm to 15 nm, it would have been obvious to one of ordinary skill in the art at the time of effective filing was made to modify the thickness of the deposited Al2O3 from 20 nm to the claimed range of 2 nm to 15 nm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Please see MPEP 2144.04(IV)(A).	

Claims 11 and 13- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Surwade, or alternatively, Qu in view of Zhou, as applied to claim 1, further in view of A Universal, Rapid Method for Clean Transfer of Nanostructures onto Various Substrates (“Li”).
Regarding claim 11, Qu in view of Surwade or Zhou does not explicitly teach depositing a layer of a third polymer over the layer of the first polymer before removing the layer of the first polymer from connection with the positive pattern.
	Li teaches depositing a layer of a third polymer over the layer of the first polymer before removing the layer of the first polymer from connection with the positive pattern (Fig. 1d and Page 6569 left column Transfer of Low-Dimensional Nanomaterials Section teaches a PDMS film attached to the carrier polymer).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Qu in view of Surwade or Zhou to incorporate the third polymer as taught by Li motivated by supporting the nanomaterials adhered to the polymer carrier and avoiding mechanical stress (Li - Page 6569 left column Transfer of Low-Dimensional Nanomaterials Section).

	Regarding claim 13, Qu in view of Surwade or Zhou does not explicitly teach the layer of the first polymer is deposited upon the positive pattern in solution.
	Li teaches the layer of the first polymer is deposited upon the positive pattern in solution (Page 6569 left column Transfer of Low-Dimensional Nanomaterials Section teaches Polymer (PMMA, PLLA, or PLC) in dichloromethane solution (3.0 wt %) was spin-coated on the aforementioned nanomaterials deposited on the 90 nm SiO2/Si substrate at 3000 rpm (Figure 1b and Figure S12b in SI), followed).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the mixture of Qu with the solution taught by Li because this is a substitution of equivalent elements yielding predictable results. Both references teach replicating the pattern formed by nanostructures using polymeric materials (Qu – Page 3 Transfer of the DNA patterns to UPR Surface paragraph 1; Li – Fig. 1b and Page 6569 left column Transfer of Low-Dimensional Nanomaterials Section)

Regarding claim 14, Qu in view of Surwade or Zhou does not explicitly teach the layer of the first polymer is deposited upon the positive pattern template via spin casting.
Li teaches the layer of the first polymer is deposited upon the positive pattern template via spin casting (Page 6569 left column Transfer of Low-Dimensional Nanomaterials Section teaches Polymer (PMMA, PLLA, or PLC) in dichloromethane solution (3.0 wt %) was spin-coated on the aforementioned nanomaterials deposited on the 90 nm SiO2/Si substrate at 3000 rpm (Figure 1b and Figure S12b in SI), followed).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the mixture of Qu with the solution taught by Li because of reasons set forth in claim 13.

Claims 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalable lithography from Natural DNA Patterns via polyacrylamide gel (“Qu”).
Regarding claim 17, Qu teaches a method of forming a patterned device, comprising:
depositing at least one nanostructure comprising self-assembled nucleic acids formed into a predetermined conformation upon a surface of a substrate to form a positive pattern template, the at least one nanostructure having at least one dimension of about 90 nm (Abstract and Page 2 Fabrication of DNA Patterns on PMMA substrate section; Page 2 last paragraph teaches the average height and width of the linear DNA bundles are 90.53 ± 3.08 nm and 878.84 ± 22.79 nm, respectfully),
depositing a layer of a first polymer over the positive pattern template (Page 3 transfer of the DNA patterns to UPR Surface Section), and
removing the layer of the first polymer from connection with the positive pattern template, wherein the layer of the first polymer includes a surface having a negative imprint of Page 7 Transfer of DNA patterns to UPR Surface Section teaches peeling the UPR negative replica from the DNA patterns on PMMA substrate).
While Qu does not explicitly teach at least one dimension of no greater than 80 nm, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the ~ 90 nm dimensioned nanostructure to the claimed range of no greater than 80 nm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Please see MPEP 2144.04(IV)(A).

Regarding claim 18, Qu teaches the at least one nanostructure has at least one dimension of about 90 nm (Page 2 last paragraph teaches the average height and width of the linear DNA bundles are 90.53 ± 3.08 nm and 878.84 ± 22.79 nm, respectfully).
	While Qu does not explicitly teach at least one dimension in the range of 1 nm to 80 nm, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the ~ 90 nm dimensioned nanostructure of Qu to the claimed range of 1 nm to 80 nm since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Please see MPEP 2144.04(IV)(A).

	Regarding claim 19, Qu teaches after removal of the layer of the first polymer, depositing a layer of a second polymer over the surface of the layer of the first polymer having the negative imprint to create a positive copy of the negative imprint upon a surface of the layer of the second polymer (Page 3 Scalability of the PAMG Stamps paragraph 1).

	Regarding claim 20, Qu teaches the nucleic acids comprise DNA (Abstract and Page 2 Fabrication of DNA Patterns on PMMA substrate section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744